BEAN, District Judge
(in memorandum). The use of a push arm in a log-turning device, bifurcated and straddling the bearing formed upon the outer end of the bedplate, is not sufficient, in my opinion, in view of the prior art, to constitute invention and subject to patent.
Push arms in log-turning devices were old in the art at the time of the Cleveland patent, as shown by the Simonson patents and other evidence. It is true they were straight, with a single bearing -on the shaft, or two such arms, with a distance plate bolted between them. They were, however, for the same purpose, operated and functioned in the same way, and produced the same result .as in the Clevelánd patent, and in my judgment it was not invention for Cleveland to use an arm divided or forked at the lower end. It did not involve invention or patentable novelty, since there is no substantial change in function, operation or result. Gilchrist v. Mallory (D. C.) 281 Fed. 350, and authorities there cited.
Decree for defendant.